Citation Nr: 0636700	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  00-13 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for a nervous condition 
and major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1971 to 
November 1973.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in New York, New 
York.  

The veteran's original claim for service connection for PTSD 
was first considered and denied by the RO in a March 1998 
rating decision.  The RO sent him a letter on April 8, 1998 
notifying him of that decision and apprising him of his 
procedural and appellate rights.  He did not file a timely 
notice of disagreement (NOD) in response to that decision.  
His NOD, although signed and dated April 2, 1999, was not 
actually received at the RO until April 20, 1999, so more 
than one year after notification of that decision.  See 38 
U.S.C.A. § 7105(c) (West 2002).  See also 38 C.F.R. §§ 
20.200, 20.201, 20.302 (2006).

In the same April 1999 correspondence, the veteran also 
indicated he was filing a claim for service connection for an 
acquired psychiatric disorder other than PTSD (namely, a 
nervous condition and major depression).  And in the February 
2000 rating decision on appeal, the RO denied service 
connection for the claimed nervous condition and major 
depression.  There was no mention of the claim for PTSD.  The 
veteran's March 2000 NOD of that decision, as well as the 
RO's May 2000 statement of the case (SOC) and August 2000 
supplemental SOC (SSOC) only mentioned the issue of a nervous 
condition and major depression.   

However, the more recent statements and correspondence 
between the veteran, his representative, and the RO, 
including the February and June 2005 SSOCs, listed the issue 
on appeal as service connection for an acquired psychiatric 
disorder inclusive of PTSD.  



Upon its initial consideration of this case in March 2006, 
the Board indicated that since the prior March 1998 decision 
denying service connection for PTSD was not timely appealed, 
new and material evidence was required to reopen the claim.  
See 38 C.F.R. § 3.156(a).  Hence, the Board recharacterized 
the issue on appeal concerning PTSD as whether new and 
material evidence had been received to reopen this claim.  
And as for the remaining claim for an acquired psychiatric 
disorder other than PTSD, it was pointed out that new and 
material evidence was not required inasmuch as the veteran 
had timely appealed that particular issue.

The Board then remanded the veteran's claims to the RO (via 
the Appeals Management Center (AMC) in Washington, DC) for 
further development, including issuing the veteran of a more 
comprehensive letter informing him of the provisions of the 
Veterans Claims Assistance Act (VCAA) as it pertained to his 
appeal.  Following completion of this development action, the 
AMC continued the denial of the claims and returned the case 
to the Board.

Unfortunately, however, the Board has determined that still 
further development is required to ensure adequate compliance 
with the VCAA before deciding the veteran's claims.  So, 
regrettably, the case is again being REMANDED to the RO via 
the AMC.  VA will notify him if further action is required on 
his part.


REMAND

The Board notes, initially, that the VCAA was signed into law 
on         November 9, 2000, and it prescribed several 
essential requirements regarding   VA's duty to notify and 
assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).



Also during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements are:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection" 
therefore, VA is required to review the information and 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

When the veteran's case was previously before the Board, it 
was determined he had not been properly advised of the VCAA's 
duty to notify and assist as it pertained to his petition to 
reopen the claim for service connection for PTSD.  In this 
regard, while the RO had provided him a December 2004 notice 
letter, it had concerned only his original claim for service 
for a nervous condition and depression; conversely, he had 
not yet received adequate VCAA notice insofar as the 
procedures in effect for developing his petition to reopen 
the PTSD claim.  So the case was remanded for the RO (via the 
AMC) to correct this procedural deficiency.

The veteran has since been provided a more comprehensive VCAA 
letter in April 2006, on remand, which specifically addressed 
the pending petition to reopen for service connection for 
PTSD, along with his claim regarding a psychiatric disorder 
other than PTSD.  This letter explained his and VA's mutual 
responsibility in obtaining additional evidence relevant to 
the disposition of his claims - including how and where to 
submit or otherwise identify relevant evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

An addendum to the AMC's July 2006 SSOC also included 
explanation of the downstream disability rating and effective 
date elements of the claims, as required by the 
Dingess/Hartman decision.  But there still has not been any 
mention of the VCAA's requirements as they specifically 
concern a petition to reopen a previously denied and 
unappealed claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006), decided on March 31, 2006, so shortly after the 
Board's prior remand.  This additional notice is required 
before deciding his appeal.

In Kent, the Court held that in providing a claimant with 
notice of the legal requirement of "new" and "material" 
evidence as the pre-requisite for reopening a previously 
denied claim, the content of the VCAA notice issued must 
inform him of the "unique character of evidence that must be 
presented" in order to reopen the denied claim in that case 
-- including with respect to each legal requirement that must 
be established to warrant entitlement to the benefit sought.  
In providing notification of the requirement of "material" 
evidence, VA must consider the basis for the previous denial 
and provide a notice letter describing what evidence would be 
needed to substantiate the element or elements found 
insufficient in the previous denial (including the general 
"elements" of a valid claim for service connection of 
evidence of a current disability, competent evidence of in-
service incurrence or aggravation, and a medical nexus 
between the current disability and service,          as 
defined in Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604      (Fed. Cir. 1996) (table)).  
Additionally, it is required that the claimant receive 
information as to the definition of "new" evidence with 
reference to his claim.  

The Court further held in the Kent decision that failure to 
describe what would constitute "material" evidence in 
almost all circumstances will have a prejudicial effect upon 
the adjudication of the claim, and thus, the absence of such 
information would not be harmless error.  However, the 
failure to notify a claimant of the need to provide "new" 
evidence would not have a prejudicial effect on the outcome 
of a petition to reopen, in the specific instance where that 
claim was previously denied on the basis of an element for 
which no evidence had previously been submitted, since any 
evidence submitted would by definition be new.

In determining the notice information that is required in 
accordance with the Kent decision, the basis for the original 
denial of service connection for PTSD should be evaluated.  
Concerning this, the RO issued the now final March 1998 
rating decision denying the original claim for service 
connection due to the absence of a verified stressor in 
service that would support a competent diagnosis of PTSD.  So 
"material" evidence to reopen the claim must help to 
establish a confirmed stressor from service, and "new" 
evidence would be additional evidence not previously of 
record on this essential element.

The April 2006 notice letter issued to the veteran informed 
him that new and material evidence was required to reopen his 
claim, but then explained in general terms the additional 
evidence he could present that would satisfy the new and 
material standard -- for instance, statements from a 
physician, medical examination results, or lay statements 
from others as to his current symptoms.  But as mentioned, 
the Kent decision requires that he receive a definition of 
"new and material" evidence that is specific to his 
particular claim.  The absence of an explanation of what 
constitutes "material" evidence, in particular, has a 
prejudicial effect upon the adjudication process.  

Accordingly, a remand is necessary for issuance of an 
additional notice letter pertaining to his claimed PTSD 
condition, which includes a case-specific definition of "new 
and material" evidence.  In describing the evidence that 
must be received to meet the "material" evidence 
requirement, the requested notification should also include 
discussion of the type of identifying information that would 
be of assistance in attempting to corroborate the alleged 
stressor(s) from service - including such details as 
specific locations, dates, and his unit designation at the 
time of the event.  



Furthermore, inasmuch as the Board's remand of the veteran's 
petition to reopen for the above reasons may result in 
obtaining more detailed information as to relevant 
symptomatology or events from service, there is the potential 
likelihood that any additional evidence obtained will affect 
the outcome of his remaining claim for service connection for 
a nervous condition and depression (i.e., for a psychiatric 
disorder other than PTSD).  So these issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).  The veteran's original claim pertaining 
to an acquired psychiatric disorder other than PTSD therefore 
should be considered in conjunction with his petition to 
reopen, to avoid piecemeal adjudication of these issues with 
common parameters.  See, e.g., Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.  Prior to any further adjudication 
of the claims, send the veteran another 
VCAA letter providing a detailed and 
case-specific definition of the 
requirement of "new and material 
evidence" as it pertains to his 
petition to reopen for service 
connection for PTSD, as required by the 
Court's holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In describing 
the evidence that must be received to 
meet the "material" evidence 
requirement, this letter should 
identify the type of information that 
is necessary in attempting to 
corroborate an alleged stressor from 
service (including such details as 
specific locations, dates, and his unit 
designation at the time of the event 
claimed).  



2.  Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2006); Stegall v. West, 11 Vet. App. 
268 (1998).

3.  Then readjudicate the veteran's 
claim for service connection for a 
nervous condition and major depression, 
and his petition to reopen the 
previously denied claim for service 
connection for PTSD, in light of the 
additional evidence obtained.  If these 
claims are not granted to his 
satisfaction, prepare another SSOC and 
send it to him and his representative.  
Give them time to respond before 
returning these claims to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).






_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


